 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Sample Book and Printing Co., Inc.andUnitedPaperworkersInternationalUnion,AFL-CIO andCLC. Case 21-CA-11449March 6, 1974DECISION AND ORDERBy MEMBERSFANNING, KEI'.NEDY, ANDPENELLOOn September 24, 1973, Administrative Law JudgeDavid E. Davis issued the attached Decision in thisproceeding. Thereafter, Respondent and Counsel forthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order only to theextent consistent herewith.The complaint alleged that Respondent violatedSection 8(a)(1) of the Act by engaging in surveillanceof its employees' union activities; by interrogating itsemployees concerning their union activities; byinstituting and enforcing an unlawful no-solicitationrule; by directing its supervisors to engage in allegedinterrogations, surveillance, and threats; by promis-ing and providing its employees with a Christmasparty; by discharging Supervisors Campos, Miraula,and Stogsdill because of their refusal to commitunfair labor practices in violation of the Act; andviolated Section 8(a)(3) and (1) of the Act bydischarging employees Olmedo and Zuniga becausethey engaged in protected activities.1.We agree with the Administrative Law Judge'sfindings that Respondent did not violate Section8(a)(1) of the Act by interrogating its employees; bydirecting its supervisors to engage in illegal acts; bypromising and providing its employees with aChristmas party; by discharging Supervisors Cam-pos,Miraula, and Stogsdill; and did not violateSection 8(a)(3) and (I) of the Act by dischargingemployees Olmedo and Zunigo.2.Contrary to the Administrative Law Judge. forthe reasons discussed below, we do not find thatRespondent violated Section 8(a)(l) of the Act byunlawfully instituting and enforcing its no-solicita-tion rule and by engaging in unlawful surveillance ofits employees.In October 1972, the United Paperworkers Interna-tional Union, AFL-CIO and CLC, began an organ-izing campaign in Respondent's plant. On October26, 1972, the Union held its first organizing meeting;severaldepartment supervisors and Sparacino, amore senior experienced employee, attended themeeting. At the meeting the Union stated that all inattendance were employees, entitled to participate inthe union campaign. Several department supervisorssigned authorization cards.On October 30, 1972, Respondent held a meetingfor its department supervisors which was alsoattendedby Sparacino and at least one otheremployee.At its meeting Respondent directed the departmentsupervisors not to attend union meetings or to takeany action for or against the Union, includingthreatening employees or promising them any bene-fitswith regard to the Union without furtherinstructions.On December 4, 1972, the Regional Director, in hisDecisionandDirectionofElection inCase21-RC-12976, found that department supervisorswere supervisors within the meaning of the Act, buthe also found that Sparacino was included in theunit. Preceding the formal hearing in that case theparties also agreed that Sparacino should be includedin the unit.On December 14, 1972, Sparacino attended aunion meeting.Respondent for several years has had a rule againstnonbusiness talking on worktime. The writtenversion read:Talking:Talking during working hours shouldbe restricted to business. Not many days pass thatI [GeneralManager] don't notice some peopletalking and wasting time. I can no longer affordto be lenient, excessive talking, not related to yourjob, during working hours is cause for terminationof employment.Two supervisors, Stogsdill and Baltazar, informedtwo employees, Zuniga and Rincon, that uniondiscussionduringworking hours constituted aground for discharge.The Administrative Law Judge found that Sparaci-no was regarded by employees as a supervisor, wascloselyalliedwithmanagement, participated in209 NLRB No. 64 WESTERN SAMPLE BOOK AND PRINTING CO.supervisory meetings, and was intimately involved ineffectuating the Respondent's policies.Based on the above findings the AdministrativeLaw Judge then found that Sparacino was an agentof Respondent within the meaning of Section 2(2)and (11) of the Act and that his attendance at aunion meeting on December 14, 1972, was surveil-lance violative of Section 8(a)(1) of the Act.Contrary to the Administrative Law Judge we donot find Sparacino an agent of Respondent.)We do not find that Sparacino was closely alliedwithmanagement or was intimately involved ineffectuating Respondent's policies, but was at most asenior experienced employee.Only one of the General Counsel's witnessesconsideredSparacino a supervisor; two of theGeneral Counsel's witnesses and Respondent's gen-eralmanager, all three witnesses credited by theAdministrative Law Judge, testified that Sparacinowas a rank-and-file employee. Sparacino attendedthe department supervisor meeting on October 30,1973, because as the only worker in the machinecutting department he was an unsupervised employ-ee; at least one other nonsupervised employee alsoattended the meeting.We also do not adopt the Administrative LawJudge's findings that Respondent violated Section8(a)(1) by Supervisors Stogsdill and Baltazar inform-ing two employees that union discussions duringworking hours constituted a ground for discharge.Any evaluation of these remarks, especially regard-ing the employees' understanding of them, must takeinto account the context in which they were madewhich this record discloses. Thus, contemporaneouswith the statements to Zuniga and Rincon thereexisted a rule against nonbusiness talk, the postedversion of which is quoted above. On its face, thisrule is unambiguously directed against talking on thejob. There is no indication that it or the unwrittenrule which preceded it was ever enforced against talkduring nonworking time, such as lunch periods orbreak periods when the employees were away fromtheirwork areas.2 Indeed, Rincon herself testifiedregarding the :ule -against talking as that "we are notsupposed to talk anything besides, you know, thework we are doing."Against this backdrop, we do not find that thewarnings to Zuniga and Rincon were intended orunderstood to ban union talk during nonwork time.In view of the foregoing we conclude that Respon-dent did not violate Section 8(a)(1) of the Act byenforcing its no-solicitation rule or by engaging insurveillance of its employees. Accordingly, we shalldismiss the complaint herein in its entirety.ORDER385Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and hereby is, dismissed in its entirety.IMoreover,even if Sparacino was a supervisor,theBoard hasconsistently held that anemployerisnot responsible for the antiunionconduct of supervisors who are included in the bargaining unit bystipulation of the parties in the absence of evidence that the employerencouraged,authorized,or certified the supervisors'activitiesor led theemployeesto reasonablybelieve that the supervisors were acting for or onbehalf of management.National Food Stores, Inc, T/A Big Bear SuperMarkets,169 NLRB 94,Hy Plains Dressed Beef Inc,146 NLRB 1253, andMontgomery Ward, & Co, Incorporated,115 NLRB 645.2Nor does itappear that such a rule was promulgated for adiscriminatory purpose orenforced discnminatonly.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: This casewas tried before me at Los Angeles, California, from May8 through May 11, 1973, upon the basis of a charge filed byUnited Paperworkers International Union, AFL-CIO andCLC, herein called the Union,againstWestern SampleBook and Printing Company, Inc., herein called Respon-dent or Company, on December 18, 1972,1 amended onFebruary 5, 1973,2 and a complaint issued on February 8,1973, in behalf of the General Counsel by the RegionalDirector for Region 21 of the National LaborRelationsBoard, herein called the Board. The complaint alleged insubstance that on or about October 26, 1972, and on orabout December 14, 1972, Respondent engaged in surveil-lance of its employees' union activity; that on or aboutNovember 2, 1972, Respondent interrogated its employeesconcerning their union activity; that on or about Novem-ber 3, 1972, Respondent instituted and enforced in its plantan unlawful, broad rule which forbade employees todiscuss unions during working hours; that on or aboutNovember 3, 1972, employees were threatened withdischarge if they discussed unions during working hours;that in or about the week commencing November 12, 1972,Respondent directed its department supervisors to engageinsurveillanceof its employees' union activities, tointerrogate employees concerning their union activities andto threaten its employees with reprisals for engaging inunion activities; that on December 7, 1972, Respondentsolicited its supervisors to engagein surveillance of itsemployees' union activities; that on December 23, 1972,Respondent promised and provided its employees with aChristmas party; that on or about December 8, 1972,Respondent discharged supervisors Maria Campos, Jose-phineMiraula, and Margaret Stogsdill because of theirrefusal to commit acts constituting unfair labor practices inviolation of the Act; and that on or about December 15,1972,Respondent discharged ChristinaOlmedo andInocensia Zuniga because they engaged in union or otherprotected activities.Respondent, on February 15, 1973, filed its answeriServed on December12, 19722Served on February26, 1972. 386DECISIONS OF NATIONALLABOR RELATIONS BOARDadmitting certain allegations of the complaint, but deniedthat it had engaged in any unfair labor practices within themeaning of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent, Imake the following:FINDINGS1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and I findthatRespondent is engaged in the fabrication of textilesample books at its plant located in Los Angeles,California; that it sells and ships goods and productsvalued in excess of $50,000 to customers located within theState of California, each of whom in turn annually sellsand ships products valued in excess of $50,000 tocustomers located outside the State of California; thatRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. I further find that it wouldeffectuate the purposes of the Act to assert jurisdictionherein.Il.THE LABORORGANIZATION INVOLVEDThe complaint alleged, the answer admitted and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act111.THEALLEGED UNFAIR LABOR PRACTICESA.Preliminary FindingsIt is agreed and I find that the following persons held thelisted positions in Respondent's plant:StuartKlassPresidentJohnPerryVicePresidentDouglas H. SkonordGeneral ManagerAndrew ForbisLabor ConsultantIn addition it appears that Ben Sparacino was regarded byemployees as a supervisor. I find, based upon the evidenceadduced at the hearing that Sparacino was closely alliedwithmanagement and participated in supervisory meet-ings.Under these circumstances, it is concluded thatSparacino was intimately involved in effectuating theEmployer's policies. Indeed, at a supervisors' meeting heldon October 30, when Forbis asked how many supervisorshad authority to hire and fire, Sparacino was one of thetwo present who raised his hand. Accordingly, I find thatSparacino should be regarded, for the purposes of thisproceeding, as an agent of Respondent within the meaningof Section 2(2) and (11) of the Act.33Retail Clerks International Association(Agents and Organizers Assn)366F.2d 642 (C.A D C, 1966)4The Regional Director in his decision and direction of election in Case21-RC-12976involving Respondent issued on December4, 1972,ruled thatdepartment supervisors were supervisors within the meaningof the ActThereisno dispute in this case concerningthe supervisorystatus ofB.The Discharge of Miraula, Slogsdill, andCamposAccording to the undisputed evidence, the Union sometime in October commenced its attempt to organizeRespondent's employees by the distribution of literatureoutsideRespondent's plant. On October 26, the Unionheld its firstmeeting for Respondent's employees atHallenbeck Park, a park near Respondent's plant. Thismeeting was attended by supervisors Miraula, BobbyBelcher, Eddie Mora, Erlinda Ochoa, and Sparacino. Intotal, therewere about 25 employees present at thismeetingwhichwas presided over by Daniel Rego,International representative of the Union. Rego distributedauthorization cards at the meeting, openly solicited thedepartment supervisors, and encouraged the supervisors toparticipate in union activity. He stated that he did notbelieve they were supervisors with the meaning of the Actas they lacked the statutory authonty.4 The evidence showsthatmost of the department supervisors signed unionauthorization cards about this time.On the morning of October 30, all supervisors5 weresummoned into the executive offices of Respondent and, inthe presence of Klass, Perry, and Skonord, were addressedby Forbis. They were told by Forbis that he had learnedsome of the supervisors had attended a union meeting. Heinformed the gathering that as supervisors they were not toattend union meetings and any future attendance couldresult in their discharge. Forbis also told the supervisorsthat they could not threaten or promise employees anybenefits with regard to the Union and they were to take noaction for or against the Union without further instruc-tions.Following the above meeting with Forbis, Skonord hadseveral individual meetings with each of the departmentsupervisors"todetermine their attitude toward theCompany and the Union." Among the first of thesupervisors so interviewed was Miraula. About a weekafterForbis addressed the supervisors,Miraulawassummoned into Skonord's office in the presence of Perry,Klass, and Skonord. Asked what she knew about unionmeetings,Miraula told the executives present that she hadgone to the first union meeting and none thereafterbecause Forbis had told them that supervisors were not toparticipate in union affairs.According toMiraula'scredited testimony, Perry stated to her that a competitorcompany, when threatened with union organization, hadlet its employees go and hired new employees, that he didnot want a union in the plant, and that he would do thesame thing as the competitor if a union did come in .6Miraula further testified that she was told to listen andreport what she could discover from the girls whom shesupervised as to what was going on about the Union, andto try to discourage them from going union.? Miraula wasagain called into the office about 2 weeks later withSkonord alone present. Skonord asked her what occurreddepartment supervisors5Sparacino was includedI credit Miraula, Stogsdill, and Campos in thisregard6Perry'sdenial of these statements is not credited.7Thisevidence was adducedby leadingquestions.However,IcreditMiraula in this regard as Skonord's testimony is supportive. WESTERN SAMPLE BOOK AND PRINTING CO.at the union meetings and if she knew any more aboutthem.Miraula repeated that she had attended only oneunion meeting and did not participate any longer. Skonordsaid that he had heard Miraula was the chief unionprotaganist and that a union meeting had been held in herhouse. She said it was not true. Called again into the officeabout December 1, she had a conversation with Yacullaswhich was a repetition of the interview with Skonord abouta week earlier. Shortly thereafter, she was again questionedby Skonord in his office9 about her knowledge of unionaffairs.Miraula reiterated that all she had done was attendone union meeting. Thereafter, on December 7, Klassquestioned Miraula while she was working at a machine asto what she knew about the Umon saying he had a nervouscondition and didn't wish to become sick. He also statedthat he did not wish to discharge anyone before Christmas.Miraula again repeated her statement that she knewnothing, and that she had but gone to the one meeting. Thenext day she was discharged.On the day of the discharge70 department supervisorsMargaret Stogsdill.Maria Campos, and Miraula werecalled into Skonord's office in the presence of Klass andPerry at the close of the day. Skonord told the threedepartment supervisors that their vacation and paycheckswere ready and that they had a choice of resigning or beingdischarged. Each of the department supervisors was theninterviewed separately. Because of her seniority, Miraulawas the first to he interviewed. Skonord told her that hehad no reason to discharge her except that she was a badinfluence on the employees.Stogsdill testified that she had been employed byRespondent since 1958; that she had not attended anyunion meetings; that Supervisor Mora had given her aunion authorization card on October 27 which shecompleted and returned to Supervisor Belcher; that sheattended the Forbis meeting; that two days later she had adiscussion with Skonord at her request in which she toldSkonord that she had none of the supervisory functionsthat Forbis outlined; that Skonord about that time gave alldepartment supervisors a paper which told them what theycould and could not do; that about a week later Skonordcalled her into an office and asked her if she had been tothe union meeting in the park; that she told Skonord thatshe had not been there; that Skonord inquired if anotheremployee, her sister-in-law had gone to the meeting; thatshe replied she did not know; that Skonord then asked ifshe knew which of the other employees had gone to themeeting; that she again replied in the negative and addedthat no one was talking to her about the Union as the rank-and-file employees thought that the department supervi-sors when called into the Forbis' meeting had been given araise so that they would be against the Union; Skonordinquired whether Stogsdill had any idea as to what theemployees wanted from the Union; Stogsdill replied thatthey probably wanted more money as many of them hadcomplained that they had not received a raise for years;Skonord then advised Stogsdill that she should be with theCompany, to tell the employees the Umon would not be8Respondent's trialcounsel.9Klass andPerry werepresent.10Friday, December8, the regularpayday was Wednesday387good for them and to forget about it, that in the futureSkonord would try to get themraisesas at the present timethey were "frozen on account of the Union."Stogsdill further testified that later she was called in theoffice on several occasions. On one occasion, Perry waspresent and that at each of the meetings she was asked forinformation with regard to the identity of employees whowere attendingunion meetingsand where the meetingswere being held. When she said that she didn't know, Perryand Skonord expressed surprise. She was repeatedlyadmonished to be on the Company's side and to reportanything she discovered concerning the Union. Stogsdilllistened to these admonishments but did not express anyagreement or disagreement as no direct question wasasked. Stogsdill recalled a meeting with Yaculla duringwhich she was asked about theunion meetingsand wherethey were being held. When she said that she did not know.Yaculla expressed surprise. She recalled that at thismeeting, Yaculla showed her a document which he saidwas a decision by the Board in which departmentsupervisorswere found to be supervisors and thereforewould be unable to vote in an election.With regard to her discharge, Stogsdill testified that shewas summoned to appear before Skonord, Klass, and PerrytogetherwithMiraula and Campos; that Skonord an-nounced that he had their checks and that they had tomake a decision immediately whether they would resignand be given a letter with a good recommendation orwhether they were to be dismissed; that it was translatedby Stogsdill to Campos in Spanish; that Stogsdill askedwhy they were being dismissed and Skonord replied, "Youare all good workers. You are doing well, but you are notdoing enough for the Company." Stogsdill then asked ifshe could have her husband hear this and Skonord agreedsaying she would talk to each one individually, takingMiraula first.Thereupon Stogsdill left to fetch herhusband.When she returned both Miraula and Camposwere, gone. Stogsdill asked Skonord to repeat what he hadpreviously told her and he did. Mr. Stogsdill then said thathe did not understand. Skonord then said that they hadcalledMrs. Stogsdill in several times and had told her whatthey wanted her to do, but she had failed to carry out theinstructions.Mr. Stogsdill credibly testified that after ashort interchange with Skonord, he said, "I told her not tobe a fink." Skonord replied, "Well, sometimes we wantthem to be finks."Maria Campos, called as a witness by the GeneralCounsel, testified" that she was employed by Respondentsince 1968 until the date of her discharge, December 8;that she was the supervisor of the swatching department;that she attended the firstunion meetingatHallenbeckPark; that she was present at the Forbis meeting; thatForbis explained to them why they were consideredsupervisors, enumerating their duties; that when Forbisasked how many had the right to hire and fire, the only twopresent who raised their hands were Louis Ortega and BenSparacino; that Forbis told them that, as supervisors, theycould not belong to a union; that they could not attend11Campos testified through an interpreter. While she displayed a fairunderstanding of English, she preferred to testify through an interpreter. 388DECISIONS OF NATIONALLABOR RELATIONS BOARDunion meetings; that some of them had gone to a unionmeeting and if they continued, the Company had a right tofire them. Thereafter Campos had three or four meetingswith Skonord; that the first meeting with Skonord was onOctober 31 and was at her request; that the nextmeetingwas on November 13 about 3:30 p.m.; that Skonord at thismeeting read a warning letter to her, showed it to her andasked her to sign it; that she signed it and asked what hemeant about overtime; that Skonord said that she shouldtell the girls not to come to her table when she was workingovertime; that when she questioned the reference toarguments with Baltazar in the warning notice, Skonordreplied that it referred to the notes she gave him onOctober 31; that in the notes there was a reference toarguments between her and Baltazar; that he informed herthat Baltazar had authority to make decisions and sheshould not forget it; that he then asked her if she hadenough work in her department; that she expressed a fearthat there might be some layoffs; that Skonord said that heexpected a lot of work from new customers; that onecustomer in particular was quite happy with the work hereceived from the swatching department; that Skonordthen asked her if she knew anything about the Union; thatshe replied that she did not; that she had gone to the firstunion meeting and that all of the girls in her departmenthad likewise been there; that Skonord questioned herwhether she told the employees in her department thereasons for her failure to attend union meetings; that shereplied that she had told the girls that if she went to theunion meetings she would be fired; that Skonord was upsetby this and said she should not have told that to the girls;that Skonord inquired where the meetings were held andwhether the meetings were held in someone's home or in ahall; that when she told Skonord that she did not know, heexpressed surprise; that Skonord inquired whether sheasked any of the girls what went on at the meetings, shereplied that when she inquired on one occasion she wastold to come to the meetings if she wanted to know.On November 16, Campos was collecting money fromemployees for a Christmas party; Perry was behind herwhen she entered the cutting department and received adonation from Mora. Shortly thereafter, Campos wassummoned into Skonord's office and asked what she wasdoing.She explained that she was collecting for aChristmas party. Skonord stated that he knew nothingabout it. Campos said that she had told Baltazar about itand that Baltazar had said that it was much too early.Skonord then said that it was all right and asked for theplans for the party. She said that it would be a luncheonand that she was collecting money to pay for the foodbecause she planned to have it catered rather than, as inprevious years, when each person brought some food item.Skonord said that if all the supervisors agreed, theCompany would stage the party and that he would discussthematter with Klass. Campos remarked that they had12 I credit Campos in this regardas I findCampos an extraordinarywitness withability to recall details of conversations and events. As theperson affected in this meeting,hermemory wouldseem more reliableespecially when considerationisgivento the fact that Skonord's threeprevious, lengthy interviewswith Campos were held withoutan interpreter.Perry's contrary testimony is not credited as I donot regardPerry as areliable witness.Hernandez' testimony thatshe waspresentand interpretingnever had the Company sponsor the party and asked himwhy he wanted to do it. Skonord replied that he wanted tomake all the employees happy. At this point, Skonordagain asked Campos if she knew anything about theUnion. Upon her negative reply, Skonord stated that hehad heard rumors thatshewas assistingtheUnion.Skonord then asked her if she knew the locale of themeetingsof the Union or of any committee. Campos againdenied any knowledgeof these matters. Skonord expressedsurprise saying that the girls were her friends and hebelieved that one of them would tell her about themeetings.Upon her assurance that she wasn't being toldanything, Skonord suggested that Campos should select agirl in whom she had confidence and have her attend theunion meeting, Campos would report to him what this girltold her about the meeting. Campos said he knew of nosuch girl, that what he wanted was a spy and that she couldnot ask any of the girls to do that. Skonord also toldCampos that she should tell the girls that better conditionswere coming and that they did not need the Union but thatshe was not to tell the girls that this came from Skonord.Skonord then said that if the employeesinsisted on theUnion, the same thing that happened 2 years ago at theAmerican Sample could happen here. When Camposinquired as to what happened at American Sample 2 yearsago, Skonord said that the Company discharged all theemployees upon the advent of the Union and hiredcompletely new personnel. Skonord added that he couldhire new employees at $1.65 per hour. Campos replied thatitwould be unjust to pay $1.65 per hour to employees withexperience.About I week later, Campos wasagain summoned to ameeting with Klass and Skonord. Again Campos wasquestioned by Skonord about her knowledge of the Unionand the identity of any employeesin a unioncommittee.Campos repeated her previous denials of knowledge. Klassasked her what she thought of the Union and she repliedthat she did not know what to think. Asked why shepreviouslyseemed tothink the Union was a good thing,Campos replied that the dues seemed reasonable and it hada good insurance plan. Klass said this was not true and theUnion people were lying; that the only ones helped by aunion were those who were lazy. On December 8, Camposwas dischargedat the same time asMiraula and Stogsdill.She was not told the reason for her discharge when sheappeared for her individual interview. However,she wasasked by Klass as shewas leavingwhether she had anyquestions.Her reply was, "No, thank you." Campostestifiedthat she had asked Stogsdill to act as herinterpreter but Stogsdill had gone to fetch her husband,therefore, she appeared before the executives on thisoccasion without an interpreter.12Skonord, in describing his conversation with departmentsupervisors, stated that he told them that he wouldappreciate any information that would help Respondent'sforCamposat this interview seems contrived and designed to please heremployer.Ibelieve that Skonord was confused and in error on this pointbecause he testified on this aspect with an air of uncertainty. Moreover, asHernandez had served as interpreter for him on numerous occasions withother employees, he apparently thought that she had been called in at thistime. WESTERN SAMPLE BOOK AND PRINTING CO.campaign to dissuadethe employeesfrom selecting theUnion; that he exhortedthe supervisors to tell himanything theyknew abouttheUnion;that he sincerelybelieved that supervisorscould andshould present thegood aspectsof the Company to the employeesif and whenthey werequestionedby employees; that if they found outsomethingthat would be of benefitto Respondent fromconversationsinwhich theyengaged inor if theyoverheardanythingconcerningthe Union, they were toinform him;that to accomplishhis purpose he questionedeach of the supervisors as to their opinionof the Union;thatMiraula saidshe didn'tknow,that Stogsdill likewisesaid she didn'tknow; that Campos hardly told himanythingat all about her feelings,but he gatheredthat shewas sympathetic to the Union; that he told each of thesupervisorsthat theywere agents ofthe Company;that asagentsthey could notdo certain things including askingany employeesabout their unionactivity or whether or notthey belonged to the Union;that if employees came tothem and volunteered informationthey couldtransmit thatinformationto him; that thesupervisorswere told that hedid not wantthe Unionbecause he was in a position to doas much for the employeesas anyone;that whathe coulddo depended on how well the Company prospered; that hewanted the supervisors to campaignfor the Company andto feel and believe inwhat they were doing.Skonord explainedthatwhen hequestioned Stogsdillabout her sister-in-law heasked if hersister-in-law went toa meeting as Stogsdill's representative.He explained thatwhen he referredto another company that had dischargedits employees upon theadvent ofa union,he had addedthat he had no intention of following a similar course; 13that he wasshocked when Campos told him that sherevealed toemployeesthat supervisorswould be dis-charged ifthey attendedunion meetings;that he remindedCampos that Forbis had warnedthe supervisorsthat whathad transpired at thesupervisor'smeeting was confiden-tial;thathepointedout that telling employees thatsupervisorsweresubjecttodischargewould arouseantagonistic feelings and create a hostile atmosphere; thatin his conversationswith the supervisorshe did not askthem if they had attendedunion meetings;that he merelyinvited them to tell him whateverthey wished about theUnion;that he neverdirectly asked where or when theunion meetingswere held butgave theman opportunity totell him;that with referenceto the Christmas party he toldCampos that she should notinitiate theparty on her ownbecause managementwould decide what kindand whethera party would be held; that Klass approved a party; that hedid tell Campos that the Companywas prospering andintended to expand;that wageswould thenbe mcreasedbut he cautioned her against tellingthat to employees; thathe did nottellCampos or anyoneelse that he could fire theemployees and hire new ones at $1.65per hour; thatamong thechief objectiveshe soughtto accomplish byinterviewingthe supervisors was tohave themlearn of theemployees'grievances so that theCompany could "ad-dress"itself tothem in itscampaignagainst the Union;that he explainedthat to Campos and the othersupervi-sors.389Skonord's recitation of his aims,policies, and accom-plishmentshad the ringof enthusiasm and sincerity. I wasduly impressed by thisaspect of his testimony.According-ly, I extend a high degreeof credibilityto this testimonialaccount of his conversations with Miraula,Stogsdill,Campos, and other departmentsupervisors with regard tothe information he requested and the limitations he placedon their methods of securing such information. Theevidencedisclosed that Skonord did not employ aninterpreter in his four interviews with Campos.It appearsthat becauseof this,her interviews were quitelengthy,exceeding2 hourson at least one occasion.He concededthat he interviewedMiraula,Stogsdill,and Campos onmore occasionsthan othersupervisors.In addition, I havecreditedMiraula,above,with regard to the occasion whenPerry statedto her in Skonord's presence that he did notwant a umon in the plant and that hewould do whatanother employer did when faced with unionization,namely,discharge all employees and hire new ones. I alsocredit Camposthat Skonord during the course of one ofher interviewstold her thesame thing and added that hecould hirenew employeesat $1.65 per hour. Such astatement, I believe, is hardly a subject formisunderstand-ing. I am convinced,therefore,that Campos truthfullytestified in this regard.However,both of thesestatementswere made to supervisors and there is no evidence thatthese statements were transmitted to employees.Conse-quently,Imake no finding of a violationwith regard toeitherof these incidents inasmuch astheydo notencompass coercion of employees.In the light of the foregoing,Ifind thatMiraula,Stogsdilland Camposwere discharged because in Sko-nord'sopiniontheywere not doing enough for theCompanyin its campaign against theUnion.Skonord, Ifind, regarded their failure to reveal to him substantialinformation concerningthe Unionand the union activitiesof the employees whom theysupervised as displayingunionsympathy and disloyaltytoRespondent.In thisappraisal,it is apparent that Skonord was quite correct.Nevertheless,Iam constrained to conclude that thedischarges of Miraula,Stogsdill,and Campos for the statedreasons,under current Board law, do not constituteviolationsof the Act.The recordshowsthat Camposalone, of thesupervisorsinterviewed,testified that Skonord urged upon her a courseof conductwhich included violationsof the Act. Asindicatedabove,Ido not credit Campos in this regard as Ibelieve the absence of an interpreter in her interviews withSkonord causedher tomisunderstand the main thrust ofSkonord'sdiscussionswith her.Skonord,as the recordshows, often used phraseology that was difficult to follow.Several witnesses, as appears below,did not understandmuch of what he was saying. Nevertheless,IbelieveSkonordsuccessfully avoided a direct request to supervi-sors to engage in any conductwhich would be violative oftheAct.It is true that his insistence on informationconcerning the Union,hisopen opposition to unionorganization,his references to Respondent's future andcurrent benefits,and his admitted calling in Miraula,Stogsdill,and Camposfor repeated interviews in excess of13 In this regard, I credit Campos' contrary testimony 390DECISIONSOF NATIONALLABOR RELATIONS BOARDother supervisors,may be interpreted as pressure. Theforegoing factors together with the precipitate nature of thedischarges and when added to Skonord's weak attempts toascribe some deficiencies in the work of Miraula, Stogsdill,and Campos, still add up only to a strong suspicion thatSkonord in effect was seeking to enlist the supervisors in anunlawful attempt to engage in conduct violative of the Act.Suspicion, however strong, nevertheless, cannot be thebasis of a finding of a violation of the Act.Ihave also concluded that Skonord did tell Mr. Stogsdillthat he expected his department supervisors to be "finks"at times. The term, "fink," is. a common slang expressionfor an informer and Skonord readily admitted that hewished the department supervisors to act as informers inorder to further Respondent's campaign against the Union.As I view current Board law upheld by the courts, therehas been established a class of employees, meeting thestatutory definition of supervisors, who can be browbeaten, harassed, threatened, and discharged for failure toprevent the unionization of the establishment where theyare employed, or, as in the instantcase, if the employerconcludes that such supervisors have exerted insufficientenergy in discovering information concerning the unionand thereby failed to assist the employer's antiunioncampaign.Moreover, such supervisors, regardless of theirlow status in the hierarchy, cannot form, join, or assist anyunion organization without the employer's condonation oracquiescence. Neither can they engage in any concertedactivities to protect their jobs, income, or status. Thelegislative history of the Act shows that Senator Taft madethe following observations:The bill provides that foremen shall not be consideredemployees under the National Labor Relations Act.They may form unions if they please, or join unions,but they do not have the protection of the NationalLabor Relations Act. They are subject to discharge forunion activity, and they are generally restored to thebasiswhich they enjoyed before the passage of theWagner Act.It isfelt very strongly by managementthat foremen are part of management; that it isimpossible to manage a plant unless the foremen arewholly loyal to the management. We tried various in-between steps, but the general conclusion was that theymust either be a part of management or a part of theemployees. It was proposed that there be separateforemen's unions not affiliated with the men's unions,but it was found that that was almost impossible; thattherewas always an affiliation of some sort; thatforemen, in order to be successful in a strike, must havethe support of the employees' union.14C.TheDischargeof Olmedoand ZunigaInocensia Zuniga,employed byRespondent from 1966until her discharge on December 15, was one of the moreprominent union advocates. She attended several union14CfTalladega Cotton Factory Inc,106 NLRB 295, See SouthwestShoeExchangeCompany,136NLRB 247, 248, where Board found thatinstructions to supervisors to attempt to dissuade employees fromsupporting the Union was privileged in the absence of threats of reprisals orpromises of benefits to employeesmeetings and signed a union authorization card. Inaddition, at least twomeetingsof the unionorganizingcommittee were held at her home. The evidenceleaves nodoubt that managementwas awareof Zuniga's sympathieswith regard to the Union. Several incidents demonstratethis knowledge. Shortly after the Forbismeeting,Zunigaattempted to discuss the Union with RuthRincon, a fellowemployee. Rincon said that she understood that employeeswere not to discuss the Union during working hours andcalled Connie Baltazar, Skonord's assistant, to confirm thisrule. Baltazarstated to them that employees would be firedif they discussed the Union during working hours and thatStogsdill, Zuniga's and Rincon's immediatesupervisor, wassupposed to have told them that.Rincon inturn testifiedthat Stogsdill did tell them that they were not supposed totalkabout the Union during working hours. Zunigatestified that Jonnie Mae Johnson, admitted supervisor,asked her on one occasion, "off working hours," but at herwork bench, if she favored the Union. Zuniga asked"Why?" Johnson said she thought the monthly dues weretoo high. Zuniga then replied that Johnson was talking tothe wrong person as it was worth $6 per month.The day after Stogsdill was discharged, December 9, aSaturday, Stogsdill called Zuniga and informed her thatSkonord was keeping an eye on Nellie Lopez, one of theolder employees; that Zuniga should tell Lopez to workand move around more to avoid being discharged and thatLopez' daughter might be discharged because she was"missing alot of work." As a result, Zuniga called Lopezand repeated Stogsdill'swarning.The following Tuesday,Zuniga was called into Skonord's office and was asked ifshe knew Nellie Lopez was quitting because she had beentold that he was going to discharge her. Skonord askedZuniga if she had told this to Lopez. Zuniga denied thatshe called or informed Lopez in this regard, because shethought Skonord was angry and would discharge her if shetold the truth. Skonord asked the same questions concern-ingMaria Lopez, the daughter, and Zuniga replied that shenever talked to Maria, only to her mother, Nellie. OnDecember 14, Zuniga was again called into Skonord'soffice. 15He again asked her if she had called Lopez. AgainZuniga denied it and commenced crying saying that a lotof things were happening in the plant. Skonord replied,according to Zuniga, "We didn't want the Union-youbrought the Union." Zuniga then said, "We need theUnion." At this time, Perry was shouting and Zuniga said,"Fireme.How come you don't fire me right now?"Skonord 16 replied that Zuniga was a good worker and hewould not fire her. Again he asked her if she made thephone call and she denied it. Before she left she remarkedto Skonord that he had fired good workers in the past.Asked if Skonord had said anythingelse,Zunigatestifiedthat Skonord said other things about the Union usingwords that she did not understand; that by the time theinterview wasconcluded it was 4:30 p.m. and Zuniga wentto pick up her purse, she was crying on her way to her car.She then went to a unionmeeting inthecompany15Klass andPerrywere present on this occasion16The transcriptdoes not indicate that Skonord was the speaker.However, it seems clear that he was the one referred to in Zuniga'stestimony WESTERN SAMPLE BOOK AND PRINTING CO.company of Christina Olmeda. When Olmeda saw Zunigacrying she told Zuniga that she was going to the office and"tell that man off." After informing Zuniga that she wasgoing to say that she made the phone call to Lopez,Olmeda did meet with Skonord on the following day. Laterthat day, Zuniga was called again into Skonord's office andwas told that he had found out who had made thetelephone call to Lopez and that he was sorry. Later about6:30 p.m. that same evening, Skonord called Zuniga on thetelephone and informed her that she was dischargedbecause he now had proof that it was she who had madethe telephone call to Nellie Lopez.ChristinaOlmeda, also discharged on December 15,attended several union meetings and was a member of theunion organizing committee.On the day before herdischarge, she traveled to the union meeting in thecompany of Zuniga. She saw Zuniga crying and apparentlywas so emotionally affected that she told Zuniga she wouldgo into Skonord's office and falsely assume the blame forthe telephone call to Lopez. As a result at 10 a.m. the nextday, Olmeda arranged to go to Skonord's office. She toldSkonord that Zuniga had been crying because he hadaccused her of making the phone call to Lopez when it wasshe who had made the phone call and not Zuniga. Skonordsaid that she could be discharged for that and Olmedareplied that she did not know it would so upset Lopez.Skonord then said he never intended to discharge Lopez,just transfer her to another department because she did notget along with Stogsdill. In the discussion that followedOlmeda testified that Skonord said he had good reasons forthe discharges of Stogsdill, Miraula, and Campos; that oneof the reasons he was trying to keep the Union out was thatitwouldn't help the employees; that Skonord said someother things about the Union that she didn't understand.Skonord then thanked her for her honesty and sent herback to work. Later that afternoon he telephoned her athome and told her he had proof that she had lied about thetelephone call and that she was discharged.Findings and ConclusionsAlthough the record shows that Zuniga, particularly, andOlmeda were quite prominent in the union organizingdrive and that Skonord, prior to their discharge, knew thattheywere union adherents, I find that this did notimmunize them against a discharge for cause.WhenSkonord received Olmeda's false confession that she wasthe person who warned Lopez of her discharge, he did notdischarge her but sent her back to work. It is fair toconclude, therefore, that Zuniga would not have beendischarged if she had been truthful when she was firstquestioned about the telephone call to Lopez. However, asZuniga continued to deny her role in relaying Stogsdill'swarning to Lopez and as this conflicted with the informa-tion that Skonord was receiving, the matter, in Skonord'sview, became quite critical. When Olmeda submitted herfalse confession, the incident seemed at rest and Skonordmade his apologies to Zuniga while sending Olmeda backto work. However, when it was revealed to Skonord by'TEmployees were also given some time off, 1 hour in 1971isThey were given time off equal to that in 1971.19Lloyd A Fri' Roofing Company,123 NLRB 86,The Zeller Corporation,391Lopez that Zuniga indeed had been the caller who hadtransmitted the information, Skonord, apparently, wasangered and resentful that he had been victimized. Hequickly reacted by discharging Zuniga and Olmeda.Under these circumstances, I find that Zumga andOlmeda were discharged for cause and that Respondentdid not violate Section 8(a)(3) and (1) by these discharges.D.The Christmas PartyThe evidence shows that the employees staged aChristmas party each year at the Respondent's premises.At the party, management distributed 5-pound hams toeach of the employees. Food and other refreshments,however, were furnished by the employees.17 In 1972, theemployees planned to secure monetary contributions fromthe employees and have food delivered by a caterer.Customarily, department supervisors participated in theparty and the arrangements. In 1972, Campos apparentlyactively participated in the collection of money and theplanning of the party. Skonord learned of the plans fromCampos and suggested that the party for that Christmasshould be sponsored by Respondent in order to make allthe employees happy. To that end, he discussed the matterwith Klass and Perry. As a result, Respondent contributed$800 for the cost of food and distributed a 3-pound ham.18Respondent contends that the difference in cost betweenthe 3-pound ham and 5-pound ham equalled its monetarycontribution and therefore there was no violation of theAct, citingFashion Fair Inc.,157NLRB 1645. As theevidence shows that the Union was not even mentioned atthe party and the employees did in fact stage the partythemselves, I find that the variations from other years inthe manner in which food and refreshments were provided,do not add up to a violation of Section 8(a)(1) of the Act.19Accordingly, this allegation is dismissed.E.Other Allegations of 8(a)(1)The evidence shows that supervisors Stogsdill andBaltazar informed employees Zuniga and Rincon thatunion discussions during working hours constituted aground for discharge. Such a rule is violative of Section8(a)(1) of the Act unless special circumstances exist tojustify such a rule. The evidence shows no specialcircumstances which would serve to justify the institutionof such a broad rule. Accordingly, [ find that Respondentviolated Section 8(a)(I) of the Act by the establishmentand enforcement of a rule against union discussions duringworking hours.As I have found, above, that Sparacino was a manage-ment representative, his continued attendance at unionmeetings, particularly that of December 14,20 constitutedsurveillance in violation of Section 8(a)(1) of the Act. Theevidence shows that as long as Sparacino was present attheunionmeeting of December 14, employees wereinhibited from discussing union business and that upon hisdeparture the union business at hand was disposed of.Accordingly, I find that Respondent engaged in unlawful115 NLRB 762.20 1 credit Zuniga's testimony that Sparacinoattended this meeting 392DECISIONS OF NATIONAL LABORRELATIONS BOARDsurveillance of its employees' union activity in violation ofSection 8(a)(1) of the Act.Ifind no violation of the Act in Zuniga's testimonialaccount of Johnson's question whether she favored theUnion. Zuniga did not specify when her conversation withJohnson took place.21 Clearly, early in the campaign,department supervisors were solicited to participate inunion activities by the employees.Itseemsthat thisparticular conversation more than likely took place duringthis period. In this posture, I find that the conversationbetween Johnson and Zuniga did not constitute unlawfulor coercive interrogation in violation of Section 8(a)(1) ofthe Act.Finally, I do not regard Klass' inquiry directed toMiraula while she was at her machine some time early inDecember as a request for her to engage in illegal activitiesto secure information concerning the Union. I view theincident as a renewed attempt to secure from Miraulawhatever information she had concerning the Union. Sucha query as found above is not violative of the Act. Thisallegationis therefore dismissed.Respondent,in itsbrief,intimatesthat a corrective orderneed not be issued if some minor violations of the Act arefound. I disagree. The record shows that managementdisplayed a strong aversion to union organization whichwas well advertised in the plant by department supervisors.Under these circumstances, it seems to me, that manage-ment mustbe restrained in their conduct and employeesshould be publicly notified of their right to organizewithout being inhibited in this activity by illegal rules andunlawful surveillance.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.On or about November 3, 1972, Respondent unlaw-fully instituted and enforced a rule against discussion oftheUnion during working hours in violation of Section8(a)(1) of the Act.4.On or about December 14, 1972, Respondent,through Sparacino, engaged in unlawful surveillance of itsemployees' union activity in violation of Section 8(a)(1) ofthe Act.5.Respondent did not violate the Act by the dischargeof Miraula, Stogsdill, Campos, Olmeda, and Zuniga.6.All other allegations in the complaint not foundspecifically herein to constitute violations of the Act arehereby dismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act, Ishall recommend that it be required to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.[Recommended Order omitted from publication.]21 1 credit Zuniga's version of the conversation